Citation Nr: 0939429	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1975 to April 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2009).  Notably, the Veteran's service treatment records are 
unavailable.  See July 2005 Finding of Unavailability.  In 
such circumstances, VA has a well-established heightened duty 
to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In his September 2006 VA Form 9, substantive appeal, the 
Veteran indicates that he had audiological evaluations in the 
past.  From his statements, it is not clear whether he is 
referring to hearing tests in service or at a VA medical 
center postservice.  It appears that he receives treatment 
from the VA San Diego healthcare system.  Notably, VA 
treatment records are constructively of record and, if they 
contain pertinent information, must be secured.

Accordingly, the case is REMANDED for the following:
1.  The RO should ask the Veteran to 
identify the date(s) and provider(s) of 
all evaluations and treatment he received 
for hearing loss since his discharge from 
active duty (and to provide releases for 
VA to secure records of any private 
treatment or evaluation); he should 
specifically indicate whether he received 
any evaluations or treatment from VA.  The 
RO should obtain copies of complete 
records from all sources identified.  

2.  The RO should arrange for any further 
development suggested by the results of 
that sought above.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

